United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-1382
                       ___________________________

                                    John T. Moss

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

 Corizon CMS, Medical provider, Arkansas Department of Correction; Arkansas
  Department of Correction, State Prison; Corizon, Inc.; Rich Hallworth, Corizon
 (originally named as Rick Hallworth); Kevin Bice, Corizon (originally named as
    Kevin Bile); J M Courtney, Corizon; Jack Davidson, Dr., Corizon; Michael
   Person, Dr., Corizon (originally named as Pearson); Ojiugo Iko, Dr., Corizon;
 Roland Anderson, Dr., Corizon; Jennifer McBride-Andrews, Corizon (originally
  named as Jennifer McBride); Connie Hubbard, Nurse, Corizon; Joann Burnett,
   Nurse, Corizon (originally named as Joe Ann Burnett); Larry May, Arkansas
 Department of Correction; Wendy Kelley, A.D.C.; Grant Harris, A.D.C.; Jimmy
Banks, A.D.C.; Daryl Golden, A.D.C.; Yolanda Clark, Captain, A.D.C. (originally
    named as Clark); Bradley, Lieutenant, A.D.C.; Barrow, Lieutenant, A.D.C.;
   Donald Tate, Sargeant, A.D.C. (originally named as Tate); Young, Sargeant,
  A.D.C.; Madden, Sargeant, A.D.C.; C. Jones, Sargeant, A.D.C.; Daryl Gardner,
  Sargeant, A.D.C. (originally named as Gardner); Thompson, Sargeant, A.D.C.;
   Turner, Correctional Officer, A.D.C.; Rayford, Correctional Officer, A.D.C.;
  Powell, Correctional Officer, A.D.C.; Knight, Correctional Officer, A.D.C.; S.
   Hudson, Correctional Officer, A.D.C.; Kendall Austin, Correctional Officer,
   A.D.C. (originally named as Auston); Brandi Hudgens, Correctional Officer,
   A.D.C. (originally named as Hudgens); Moton, Correctional Officer, A.D.C.;
 Christopher Shorter, Correctional Officer, A.D.C. (originally named as Shorter);
Telicia Dobbs, Correctional Officer, A.D.C. (originally named as Dobbs); Louis,
       Correctional Officer, A.D.C.; Shabaze, Correctional Officer, A.D.C.

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________
                    Appeal from United States District Court
                   for the Eastern District of Arkansas - Helena
                                  ____________

                           Submitted: November 5, 2015
                            Filed: November 12, 2015
                                   [Unpublished]
                                  ____________

Before LOKEN, BOWMAN, and MURPHY, Circuit Judges.
                          ____________

PER CURIAM.

       Arkansas inmate John Moss appeals the final judgment entered by the district
court1 following the court’s adverse grant of summary judgment on his federal and
state-law claims. Also before the court is a motion filed by some of the defendants,
seeking a partial dismissal of the appeal.

      After careful review, we agree with the district court’s disposition of the
federal claims. Specifically, we conclude that the uncontroverted evidence in the
record established beyond genuine dispute that defendants did not deliberately
disregard Moss’s serious medical needs. See Allard v. Baldwin, 779 F.3d 768,
771-72 (8th Cir.) (grant of summary judgment reviewed de novo; to prevail on
deliberate-indifference claim, plaintiff must show that he suffered from objectively
serious medical need, and that prison officials knew of, but deliberately disregarded,
those needs), cert. denied, No. 15-5247, 2015 WL 4388293 (U.S. Oct. 5, 2015). We
further conclude that Moss failed to assert a proper basis for a claim under the
Americans with Disabilities Act (ADA). Cf. Dinkins v. Corr. Med. Servs., 743 F.3d
1
       The Honorable D.P. Marshall Jr., United States District Judge for the Eastern
District of Arkansas.

                                         -2-
633, 634-35 (8th Cir. 2014) (per curiam) (ADA claim cannot be based on medical
treatment decisions). However, we modify the judgment so that the dismissal of
Moss’s state-law claims is without prejudice. See Franklin v. Zain, 152 F.3d 783, 786
(8th Cir. 1998) (modifying judgment to dismiss without prejudice pendent state-law
claim where district court had properly dismissed § 1983 claims). Finally, we
conclude that the requested relief in the pending motion is not warranted. See Greer
v. St. Louis Reg’l Med. Ctr., 258 F.3d 843, 846 (8th Cir. 2001) (notice of appeal that
specifies final judgment should be understood to bring up for review all previous
rulings and orders that served as predicate for final judgment).

      Accordingly, we affirm the judgment as modified, see 8th Cir. R. 47B, and we
deny the pending motion.
                     ______________________________




                                         -3-